USCA11 Case: 21-10877      Date Filed: 01/26/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10877
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RONALD BROUILLARD,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 6:20-cr-00024-WWB-GJK-1
                   ____________________
USCA11 Case: 21-10877             Date Filed: 01/26/2022         Page: 2 of 5




2                          Opinion of the Court                      21-10877


Before JORDAN, ROSENBAUM, and NEWSOM, Circuit Judges.
PER CURIAM:
       Ronald Brouillard pled guilty to child pornography offenses
involving the rape and molestation of his granddaughter, begin-
ning when she was two years old, and the possession of 19 videos
and more than 1,500 images that depicted child pornography. The
investigation also revealed that Brouillard had molested his step-
great-niece, who was eight years old. For this horrifying conduct,
the district court sentenced Brouillard to a total of 960 months in
prison, which was the sentence recommended by the Sentencing
Guidelines. 1
        Brouillard appeals his sentence on the ground that it is sub-
stantively unreasonable. He contends that the district court failed
to adequately consider various mitigating factors, including his re-
morse, abusive parents, stable employment, acceptance of respon-
sibility, old age (72 at sentencing), poor health, and low risk of re-
cidivism.
       We review the reasonableness of a sentence under a defer-
ential abuse-of-discretion standard. United States v. Brown, 772

1 Based on a total offense level of 43 and a criminal-history category of I, the
guideline range would have been life imprisonment but for the applicable stat-
utory maximums for his offenses of producing and possessing child pornogra-
phy.    See 18 U.S.C. § 2251(a), (e) (30-year maximum); 18 U.S.C.
§ 2252A(a)(5)(B), (b)(2) (20-year maximum). The district court imposed the
statutory maximums for each offense to run consecutively.
USCA11 Case: 21-10877         Date Filed: 01/26/2022     Page: 3 of 5




21-10877                Opinion of the Court                         3

F.3d 1262, 1266 (11th Cir. 2014). This review “involves examining
the totality of the circumstances, including an inquiry into whether
the statutory factors in § 3553(a) support the sentence in question.”
United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).
       After considering the § 3553(a) factors, the district court
must impose a sentence “sufficient, but not greater than neces-
sary,” to comply with the purposes of sentencing stated in
§ 3553(a)(2), which include retribution, deterrence, and protection
of the public. 18 U.S.C. § 3553(a)(2)(A)–(C). The § 3553(a) factors
include the nature and circumstances of the offense, the history and
characteristics of the defendant, and the applicable guideline range.
See id. § 3553(a)(1)–(7). The court must consider all the § 3553(a)
factors, but it may, in its discretion, give greater weight to some
factors over others. United States v. Rosales-Bruno, 789 F.3d 1249,
1254 (11th Cir. 2015).
       “The party challenging a sentence has the burden of show-
ing that the sentence is unreasonable in light of the entire record,
the § 3553(a) factors, and the substantial deference afforded sen-
tencing courts.” Id. at 1256. “[A] district court abuses its discretion
when it (1) fails to afford consideration to relevant factors that were
due significant weight, (2) gives significant weight to an improper
or irrelevant factor, or (3) commits a clear error of judgment in
considering the proper factors.” United States v. Irey, 612 F.3d
1160, 1189 (11th Cir. 2010) (en banc) (quotation marks omitted).
“We may set aside a sentence only if we determine, after giving a
USCA11 Case: 21-10877         Date Filed: 01/26/2022      Page: 4 of 5




4                       Opinion of the Court                  21-10877

full measure of deference to the sentencing judge, that the sentence
imposed truly is unreasonable.” Id. at 1191.
        Here, the district court did not fail to consider the mitigating
factors Brouillard claims render his sentence too harsh. On the
contrary, the court listened to the parties’ extensive arguments
about these factors at sentencing and then explained in detail why
it believed they did not warrant a sentence below the guideline
range. In particular, the court cited Brouillard’s troubled child-
hood, medical issues, age, genuine remorse, lack of criminal his-
tory, and potential low risk of recidivism, and it stated that, apart
from his crimes in this case, he appeared to be “an upstanding citi-
zen who cares for other people.” But the court found that these
factors did not warrant a downward variance in light of the “hor-
rific” nature of his conduct, which involved the sexual abuse of chil-
dren aged two and eight; the danger he posed to children, because
“any risk [of reoffending] is too high a risk”; and the grievous and
long-lasting harm he had caused his victims, including the two mi-
nor victims he abused and the various other victims depicted in the
child pornography he possessed. The weight to give these factors
was for the district court, and we will not reweigh them ourselves.
Rosales-Bruno, 789 F.3d at 1254.

       Nor did the district court impose a substantively unreasona-
ble sentence based on the facts of the case. We “ordinarily expect
a sentence within the guidelines range to be reasonable,” and this
case is no exception. United States v. Kirby, 938 F.3d 1254, 1259
(11th Cir. 2019) (quotation marks omitted). “Sexual crimes against
minors cause substantial and long-lasting harm,” which is borne
out by the victim-impact statements before the district court at sen-
tencing. United States v. Mozie, 752 F.3d 1271, 1289 (11th Cir.
USCA11 Case: 21-10877        Date Filed: 01/26/2022    Page: 5 of 5




21-10877               Opinion of the Court                       5

2014). In addition, “we have recognized that child sex crimes are
among the most egregious and despicable of societal and criminal
offenses.” Id. (cleaned up). “For that reason, we have repeatedly
upheld severe sentences in these cases.” Id. (quotation marks omit-
ted); see, e.g., United States v. Johnson, 451 F.3d 1239, 1240, 1244
(11th Cir. 2006) (holding that a 1,680-month sentence was reason-
able to reflect the need to protect children from the defendant, who
was convicted of producing and distributing child pornography).
That the sentence was an “effective life term of imprisonment”
given his age, as Brouillard claims, does not make it unreasonable
under the circumstances here. See United States v. Mosquera, 886
F.3d 1032, 1052 (11th Cir. 2018) (“A sentence which may result in a
defendant passing away while in custody, however tragic, is neither
automatically a life sentence nor presumptively unreasonable.”).
Brouillard’s sentence is well within the range of reasonable sen-
tences for his heinous conduct.

      For these reasons, we affirm Brouillard’s sentence.
      AFFIRMED.